Citation Nr: 1543985	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  09-04 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for nodular basal cell carcinoma of the left inner eye, to include as secondary to in-service exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 and June 1969, to include service in the Republic of Vietnam (Vietnam).  His awards and decorations include the Combat Infantryman Badge and the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction has since been transferred to the RO in Montgomery, Alabama.

The Veteran was duly scheduled to testify before a Veterans Law Judge in August 2015.  The Veteran did not appear for this hearing and has not requested that the hearing be rescheduled.  Accordingly, the Board will proceed with appellate review.  See 38 C.F.R. §§ 20.704(d) (2015) (providing that failure to appear for a scheduled hearing will be processed as though the request for hearing had been withdrawn).

In an August 2015 statement, the Veteran raised the issue of his entitlement to aid and attendance in addition to a pair of shoes.  Additionally, the Veteran indicated that he desires dental treatment.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record currently shows that the Veteran was diagnosed with nodular basal cell carcinoma of the left inner eye in March 2006.  He maintains that service connection for this condition is warranted because he developed the condition secondary to his exposure to Agent Orange, an herbicide, while he was stationed in Vietnam.

As to the Veteran's argument, although nodular basal cell carcinoma is not recognized by VA as disease for which presumptive service connection is available as due to herbicide exposure, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In light of the foregoing, the Board finds that VA has the duty to obtain a medical opinion regarding the relationship between the Veteran's presumed herbicide exposure and his left inner eye nodular basal cell carcinoma, as the medical evidence of record is not sufficient to adjudicate this claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

In addition, while on remand, VA should attempt to associate with the claims file all pertinent, outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide, or authorize VA to obtain, additional records of treatment that is relevant to the claimed disability.  All development efforts should be documented and obtained records should be associated with the file.  Any negative responses should be associated with the file.

2.  After associating any records obtained by way of the above development, schedule the Veteran for a VA examination to determine the nature, extent, onset, and likely etiology of the Veteran's left inner eye nodular basal cell carcinoma.  The claims folder and any newly associated evidence must be made available to, and reviewed by, the examiner.  Additionally, all findings, conclusions, and the rationale for all opinions expressed by the examiner should be set forth in a report.

   (a) Provide an opinion as to whether it is at least as likely as not that the claimed condition had its onset during the Veteran's period of active service, or during one year of his separation from active service.

   (b) Provide an opinion as to whether it is at least as likely as not that the claimed condition was caused or aggravated by the Veteran's presumed exposure to herbicides during service.
   
   In providing an opinion as to the relationship between the claimed condition and exposure to herbicides, the examiner is asked to note whether there is any medical literature that supports the offered the opinion.  The fact that presumptive service connection is not available for nodular basal cell carcinoma is not a basis alone upon which to base an opinion as to the etiology of the disease.
   
   (c) Provide an opinion as to whether it is at least as likely as not that the claimed condition was otherwise caused or aggravated by the Veteran's period of active service.

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

3.  After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




